[Cite as State v. Dammons, 2022-Ohio-2387.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-L-117

                Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Court of Common Pleas

DEVONTE Q. DAMMONS,
                                                 Trial Court No. 2021 CR 000586
                Defendant-Appellant.


                                              OPINION

                                      Decided: July 11, 2022
                                       Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Teri R. Daniel, Assistant Prosecutor,
Lake County Administration Building, 105 Main Street, P.O. Box 490, Painesville, OH
44077 (For Plaintiff-Appellee).

Devonte Q. Dammons, pro se, PID# A782-701, Lake Erie Correctional Institution, P.O.
Box 8000, Conneaut, OH 44030 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}    Appellant, Devonte Q. Dammons, pro se, appeals the October 21, 2021

judgment of the Lake County Court of Common Pleas denying his motion for jail-time

credit. For the reasons set forth herein, the judgment is affirmed.

        {¶2}    Appellant was indicted in April 2021 on three counts Possession of Cocaine,

Aggravated Possession of Drugs, Trafficking in Cocaine, and Attempted Tampering with

Evidence. Appellant ultimately entered a plea of guilty to Count One, Possession of

Cocaine in violation of R.C. 2925.11(A), a felony of the fourth degree, with a forfeiture
specification; and Count Two, Attempted Tampering with Evidence in violation of R.C.

2923.02 and R.C. 2921.12(A)(1), a felony of the fourth degree. The court accepted the

guilty pleas, convicted him, and nolled the remaining counts.

          {¶3}   At the August 9, 2021 sentencing hearing, appellant was sentenced to 17-

months imprisonment on each count to be served concurrently. He was credited with 41

days jail-time credit for time served. On September 27, 2021, appellant pro se filed a

“Motion for Jail Time Credit.” The state responded, and the court denied the motion on

October 21, 2021.

          {¶4}   This appeal followed. Appellant assigns one error for our review, which

states:

          {¶5}   Appellant’s Constitutional right to equal protection of law was
                 violated where he was not credited with all the days he was confined
                 in lieu if bail while awaiting trial and while awaiting transportation to
                 the place where he was to serve his sentence.

          {¶6}   A trial court’s denial of a motion to correct jail-time credit is reviewed under

an abuse of discretion standard. State v. McClafferty, 11th Dist. Geauga No. 2020-G-

0238, 2020-Ohio-3238, ¶32. An abuse of discretion is the trial court’s “failure to exercise

sound, reasonable, and legal decision-making.” State v. Beechler, 2d Dist. Clark No. 09-

CA-54, 2010-Ohio-1900, ¶62, quoting Black’s Law Dictionary 11 (8th Ed.Rev.2004).

          {¶7}   It is well established that the reason for which a defendant is incarcerated

is paramount in determining jail-time credit. As this court has repeatedly noted, “‘jail-time

credit is appropriate only when the facts and circumstances giving rise to the incarceration

are the result of the charge for which the offender is eventually sentenced.’” State v.

Corpening, 11th Dist. Ashtabula Nos. 2018-A-0094 and 2018-A-0095, 2019-Ohio-4833,

¶25, quoting State v. Struble, 11th Dist. Lake No. 2005-L-115, 2006-Ohio-3417, ¶11. “In
                                                 2

Case No. 2021-L-117
other words, the only time that may be counted as jail-time credit toward a sentence is

time held on grounds related to that same sentence. Unrelated jail time may not be

counted towards unrelated sentences.” Corpening, supra, at ¶26. See also State v. Cupp,

156 Ohio St.3d 207, 2018-Ohio-5211, ¶21 (“[A]n offender is only entitled to credit for time

spent incarcerated on the offense for which he was convicted.”).

       {¶8}   Preliminarily, it is undisputed that appellant was arrested in this matter on

December 26, 2020 and posted bail on December 28, 2020. On appeal, appellant argues

that he is owed additional jail-time credit for the period he was rearrested on January 30,

2021 and remained in the custody of the Lake County Sheriff Department until he was

delivered to the custody of the Ohio Department of Rehabilitation and Correction

(“ODRC”) on August 25, 2021 to begin serving this sentence. In all, on appeal, appellant

requests a total of 211 days jail-time credit. This differs from his motion for jail-time credit

in the court below, which argues that he is owed for time held February 2, 2021 to August

9, 2021, the day he was sentenced.

       {¶9}   The state’s reply in the lower court also appears contrary to its contention

on appeal. In response to appellant’s motion in the lower court, the state argued that

appellant was granted three days jail-time credit for December 26, 2020 through

December 28, 2020, and 38 days jail-time credit for February 2, 2021 to March 10, 2021.

The remainder of the time, the state asserts, and the trial court found, appellant was being

held on an unrelated Willoughby Municipal Court case. Specifically, it is averred that

appellant was arrested on January 30 and held until he posted bail February 2, 2021 on

the unrelated Willoughby case, and that he was sentenced in that unrelated case on



                                               3

Case No. 2021-L-117
March 10, 2021, after which time, he was serving time on that case. Appellant has not at

any time in the record before us disputed this assertion.

       {¶10} However, on appeal, the state seems to assert that appellant is not owed

credit for the period from February 2, 2021 to March 10, 2021 because appellant was not

indicted in the present case until April 30, 2021, after he had begun to serve his sentence

in the unrelated Willoughby case. It further asserts that appellant continued to serve the

unrelated sentence during the trial court proceedings in this case. On appeal, the state

does not specify which days it believes appellant should be credited.

       {¶11} Ultimately, the burden is on appellant to establish the court erred in its jail-

time award. Corpening, supra, ¶27. “Further, ‘“[i]f the appellant has failed to demonstrate

error and no miscalculation in the jail-time credit is apparent from the record, any claimed

error must be overruled.”’” State v. Myers, 10th Dist. Franklin Nos. 19AP-178 and 19AP-

180, 2019-Ohio-4592, ¶16, quoting State v. Churchill, 10th Dist. Franklin No. 16AP-763,

2017-Ohio-2875, ¶15, quoting State v. Thomas, 10th Dist. Franklin No. 12AP-144, 2012-

Ohio-4511, ¶9.

       {¶12} From the limited record before us, we are unable to determine how the trial

court calculated jail-time credit; however, we find no apparent miscalculation of jail-time

credit. Moreover, appellant has not directed this court to anything in the record that

establishes the time he spent in confinement was related to the underlying case. Nor has

appellant attempted to dispute the trial court’s finding, and the state’s contention, that he

was arrested on an unrelated case and held on that unrelated case for at least part of the

time during the pendency of this case. Accordingly, we find that appellant has failed to

meet his burden of demonstrating the trial court erred in denying his motion for jail-time

                                             4

Case No. 2021-L-117
credit and overrule appellant’s sole assigned error. See State v. Cook, 9th Dist. Summit

Nos. 29648, 29649, and 29650, 2020-Ohio-3435, ¶12.

      {¶13} For the reasons set forth herein, the judgment of the Lake County Court of

Common Pleas is affirmed.



MARY JANE TRAPP, J., concurs,

THOMAS R. WRIGHT, P.J., concurs in judgment only.




                                           5

Case No. 2021-L-117